343 S.W.3d 769 (2011)
STATE of Missouri, Respondent,
v.
Jason M. WEBB, Appellant.
No. WD 72215.
Missouri Court of Appeals, Western District.
July 26, 2011.
Ruth B. Sanders, Kansas City, MO, for appellant.
Shaun J. MacKelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Jason Webb appeals from the trial court's denial of his motion for new trial following his conviction for assault in the first degree, two counts of armed criminal action, and attempted robbery in the first degree. Webb alleges that the State failed *770 to correct Keith Nolen's testimony regarding a plea agreement. Webb argues that Nolen's testimony that his plea agreement was for a five year prison sentence was false because Nolen was able to argue for probation at sentencing. Webb contends that had the jury been informed that Nolen could argue for probation at sentencing, the jury would have disbelieved Nolen's testimony implicating Webb in the crimes for which he was charged. We affirm. Rule 30.25(b).